Case 1:19-cv-10578 Document 1-1 Filed 11/14/19 Page 1 of 22

Exhibit A
Case 1:19-cv-10578 Document 1-1 Filed 11/14/19 Page 2 of 22

State of New York - Department of State
Division of Corporations

Party Served: Plaintiff/Petitioner:
DELOITTE CONSULTING LLP : SHUKLA, ASHU

DELOITTE CONSULTING LLP
30 ROCKEFELLER PLAZA
NEW YORK, NY 10112

Dear Sir/Madan:
Enclosed herewith is a legal document which was served upon the Secretary of

State on 02/05/2019 pursuant to SECTION 303 OF THE LIMITED LIABILITY COMPANY
LAW. This copy is being transmitted pursuant to such statute to the address

provided for such purpose.

Very truly yours,
Division of Corporations
 

Case 1:19-cv- 4 Fi Page 3
FILED: NEW YORE COUNTY CLERK 02/01/2019 01:36 Pig" Of Sfioex NO. 151144/2018

NYSCEF DOC. NO. 1 ‘ RECEIVED NYSCEF: 02/01/2019

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF NEW YORK

-X

ASHU SHUKLA, Index No.:

 

SUMMONS

Plaintiff,
Plaintiff designates New

York County the place of
trial

The basis of the venue is the
Defendant’s primary place of
business

-against-

DELOITTE CONSULTING, LLP,

Defendant.
x

 

YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a
copy of your answer, or, if the complaint is not served with this summons, to serve a notice of
appearance, on the Plaintiffs attorneys within twenty (20) days after the service of this Summons,
exclusive of the date of service (or within 30 days after the service is complete if this summons is
not personally delivered to you within the State of New York); and in the case of your failure to

appear or answer, judgment will be taken against by default for the relief demanded in this

complaint.

Dated: New York, New York

January 31, 2019
Yours, etc.,

VANDAMME LAW FIRM, P.C.
/s/ Hendrick Vandamme

Hendrick Vandamme, Esq.

46 Trinity Place, 3rd Floor

New York, New York 10006

Tel: (212) 641-0613/212-851-6916

1 of 16
FILED: NEW YORK OUT OER OS TOL a01e OLS e bm O0e 4 Of AAiex No, 151144/2019

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 02/01/2019

TO: DELOITTE CONSULTING, LLP
30 Rockefeller Plaza
New York, NY 10112

2 of 16
Page 5 of AMpEX NO, 151144/2019
RECEIVED NYSCEF: 02/01/2019

 

FILED: NEW YORK
NYSCEF DOC. NO. 1

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF NEW YORK
aera x
ASHU SHUKLA, Index No.:
COMPLAINT
Plaintiff,
-against-
DELOITTE CONSULTING, LLP,
Defendant.
x

 

Plaintiff, ASHU SHUKLA (hereinafter “Plaintiff’), by his attorneys, Vandamme Law

Firm, P.C., as and for his Verified Complaint against Defendant DELOITTE CONSULTING,

LLP, (“Defendant”), alleges as follows:

JURISDICTION AND VENUE

1. This Court has subject matter jurisdiction of the claims that arise under New York laws.
2. Venue is proper because at least one of the parties resides in New York County.
3. Plaintiff ASHU SHUKLA is a resident of New Jersey and a former

employee of the Defendant.
4, Upon information and belief, Defendant DELOITTE CONSULTING, LLP, is a

foreign corporation with its principal place of business located 30 Rockefeller Plaza, New

York, NY 10112.

5. This is a civil action seeking monetary relief, compensatory damages, disbursements,

3 of 16
  

e

Page 6 of 2@pex wo. 151144/2019

NYSCEF DOC. NO. 1 a , RECEIVED NYSCEF: 02/01/2019

costs and fees for violations of Plaintiff's rights resulting from wrongful termination,
discrimination, harassment, hostile work environment, violation of New York State

employment laws, and retaliation.

6. Specifically, Plaintiff alleges that Defendant negligently, intentionally, wantonly,
recklessly, and knowingly sought and did wrongfully deprive him of him employment, pos ition,
title, and pay through discrimination, harassment, and retaliation. Plaintiff alleges that
Defendant purposefully and intentionally discriminated against him, retaliated against him by
creating a hostile work environment, and wrongfully terminated his employment.

7. Plaintiff alleges that the Defendant created a workplace atmosphere that was
permeated with discriminatory intimidation, ridicule, and insult sufficiently severe or
pervasive to alter the conditions of Plaintiff's employment with Defendant.

8. The alleged acts against Plaintiff were done knowingly, purposely, and with all
intentions of depriving him of his right to be free of discrimination and retaliation within his

employment with the defendant.

PARTIES AND RELEVANT INDIVIDUALS
9. Plaintiff ASHU SHUKLA is a former employee of Defendant DELOITTE
CONSULTING, LLP, (“Defendant”).
10. Defendant provides audit, tax, consulting, enterprise risk and financial advisory
services around the world. Defendant hires employees to provide consulting services to

companies around the world.

11. Defendant employs over 287,000 employees. In 2018, Defendant had total revenues of

over $43,000,000,000.00

12. Defendant is subject to state and federal employment laws of the State of New York.

4 of 16
      

FILED: NEW Y
NYSCEF poc. NO. 1

13.

JURISDICTION

Supreme Court, New York County, has subject matter jurisdiction over this matter

since the Defendant maintains a place of business New York County where the Plaintiff was

employed.

14.

15.

16.

17.

FACTS

 

Plaintiff ASHU SHUKLA is a 34 -year old male of Indian national heritage who suffers
from serious allergies which cause anaphylactic reactions and disability when triggered.
Plaintiff was awarded a Bachelor’s degree in Electronics and Telecommunication
Engineering in 2006 from India, and a Master’s degree in Information Systems in 2010
from New York University — Courant School of Mathematics and Stern School of
Business. Using this education, Plaintiff has amassed over 10 years of experience in the
Technology Consulting Industry.

Approximately 9 years into his consulting career, in October, 2016, Plaintiff was offered
a position as Senior Consultant in the Defendant’s New York office. After accepting the
offer and clearing various background checks, the Plaintiff commenced working in
December, 2016.

As employee for Defendant, Plaintiff enjoyed success in managing and delivering
several projects where he helped the Defendant and Defendant’s clients develop and
implement solutions and improvements to their businesses. He was praised for his work
both by Defendant’s leadership and by Defendant’s clients. In 2017, the Plaintiff was
also honored with the Deloitte US Consulting Business Solution Award after winning a

cross Deloitte Consumer & Industrial Products (C&IP) practice solution competition

5 of 16

Page 7 of A&pex no. 151144/2019
RECEIVED NYSCEF: 02/01/2019
 

FILED: NEW YORK
NYSCEF boc. NO. 1

18.

19.

20.

21.

RECEIVED NYSCEF:

Honors award on Consumer Product ideation challenge.

In around fall of 2017, the Plaintiff was advised that he would be sent on a project for
JP Morgan in London in early 2018 and that he should take steps to obtain a UK visa
for that purpose.

On December 14, 2017, Plaintiff attended a Deloitte year-end event where alcohol was
served to all attendees. After drinking one-and-half of the alcoholic drinks served to
him, the Plaintiff suffered a serious anaphylactic reaction, where he remembers feeling
a choking sensation caused by his throat swelling shut and began to lose consciousness.
The Plaintiff does not remember the events after that. That night, he vaguely
remembered, two Deloitte partners had carried him to a hotel.

The following morning, the Plaintiff reported the events of the prior evening and his
condition to one of the Deloitte Partners, Michael F ernandez, who had carried him to a
hotel, by both email and phone. Michael first contacted the Plaintiff over email. In the
morning, Plaintiff continued to suffer breathing difficulty, experienced itchy throat and
observed rashes and hives on his body. Eight months before the event, in New York, the
Plaintiff was tested and diagnosed with potentially life-threatening allergies that could
result in anaphylaxis, a condition for which the Plaintiff was prescribed an EpiPen. Upon
information and belief, the drinks and food served and consumed contained allergens
which triggered an allergic reaction in the Plaintiff, rendering him temporarily disabled.
On around December 18, 2017, three days after Plaintiff's anaphylactic reaction,
Plaintiff was advised that he would no longer be sent to work on the JP Morgan project
in the UK. Although the Plaintiff had already purchased a plane ticket and obtained his

visa to travel, the project leader told him that she was getting “pressure from above” not

6 of 16

Page 8 of 2&pEX NO. 151144/2019

02/01/2019
 

Case 1:19-cv-10578 Document 1-1 Ejiled
(FILED: NEW YORK COUNTY CLERK 02/01/2019 ee Sig) 29 9 Of 2froex wo. 151144/2029

NYSCEF Doc. NO. i RECEIVED NYSCEF: 02/01/2019

to put him on the project. The project leader also accused the plaintiff of buying an
airplane ticket without her approval, when in-fact the air-ticket was a requirement placed
by the UK consulate to obtain a visa and the same was discussed with the project leader.
22. Soon thereafter, it became apparent that the Defendant did not want to assign the
Plaintiffto any projects and intentionally sent the Plaintiff to client interviews for which
he was destined not to be hired due to lack of relevant experience. For instance,
approximately a week after learning that he would not work on the JP Morgan project,
the Plaintiff was asked to interview at a client on leading Data Governance training
project for 40,000+ employees globally. Since the Plaintiff had no experience in this
domain, he was not assigned to the project. Similarly, the Defendant asked the Plaintiff
for project that required deep knowledge of health care industry which the Plaintiff did
not have. Upon information and belief, Plaintiff was singled out due to his medical

condition and treated differently from other employees in this regard. In fact, Plaintiff
was treated differently than he had been treated before the Defendant became aware of
his medical condition and disability. Never before had he been sent to interview for
projects he was not qualified for.

23. During the course of next several months, various supervisors began harassing the
Plaintiff regarding his anaphylactic reaction by mocking him for not being able to drink
alcohol, hinting that he would not be getting a bonus due to the Plaintiff's allergic
reaction and threatening to send the Plaintiff to purported projects in North Korea and
Syria as punishment.

24. Specifically, Anand Sairam, Sr. Manager, Deloitte Consulting, said “I will send you to

North Korea”, and “I will send you to Syria”. Kartik Nagaraja, Sr. Manager, Deloitte

7 of 16
(FILED: NEW YORE COUNTY CLERK NT TOTS OLS 56 PH OOS 10 Of Bomx No. 151144/2019

NYSCEP poc. NO. 1 RECEIVED NYSCEF: 02/01/2019

Consulting, and Ajay Sanipani, Manager, Deloitte Consulting, mocked the Plaintiff in

front of multiple people for not being able to drink alcohol.

25, Sriram Ramamurthy, Sr. Manager, Deloitte Consulting, called the Plaintiff on the
evening of the Bonus day on August 27" 2018, mocked him for not getting any bonus,
inquired multiple times about Plaintiffs lack of bonus, and harassed the Plaintiff by
suggesting that he would be released from the Ball Corporation project the Plaintiff had
been working on. Four (4) days later the Plaintiff was, in fact, released from the project.

26. Due to his serious allergic reaction and temporary disability caused when the allergy is
triggered, Plaintiff was singled out and treated differently from similarly situated
employees who did not suffer from life-threatening allergies or disabilities. Upon
information and belief, similarly situated employees who did not suffer from life-
threatening allergies or disabilities did receive bonuses for their work and were not
harassed on an ongoing basis by their supervisors.

27. Despite the Plaintiffs allergies, Plaintiff's supervisors forced him to participate in
drinking alcohol in at least one other event over Plaintiff's protests and while Plaintiff
openly carried an EpiPen for his condition. The Plaintiff showed his rashes after
drinking a sip of Wine and texted pictures as evidence to his Deloitte Manager, Manoj
Kumar.

28. Early in 2018, although the Plaintiff was not given the opportunity to take on new
projects for outside clients, the Plaintiff continued working hard on internal firm
initiatives on Cognitive analytics and artificial intelligence. Based on his work, Plaintiff
not only won the admiration of his peer colleagues but the Defendant also won a $10+

million-dollar contract with Takeda.

8 of 16
 

Cc. 1$:190-cve- .
(FILED: NEW YORK COUNTY CLE OT age 11 of 2&pmx wo. 1

NYSCEF BOC. NO. 1

29.

30.

31.

32.

33.

RECEIVED NYSCEF:

In around February, 2018, the Plaintiff took part in firm-wide ethics, integrity and
compliance training. Based on the training he received, he reported an observed
misbehavior from his previous project leadership to Human Resources (HR).
Specifically, Plaintiff reported that, though it was his duty to point out instances where
projects were mismanaged and to suggest improvements, when he did so during a Fall
2017 project based in Los Angeles, he was threatened against raising such issues with
supervisors in higher positions and learned it would ‘obviously result in a bad rating’,
he faced unprofessional treatment by his supervisor and finally removed from the project
by his immediate supervisors.

When Plaintiff appeared for a meeting regarding his report to Deloitte Partner Deborshi
Dutt and Brenda Arends of HR on February 16" 2018, HR showed no interest in the
matter reported but instead wrongly accused the Plaintiff of being inebriated on two (2)
different occasions and asked the Plaintiff to sign a Letter of Reprimand admitting he
was inebriated on two (2) separate events on two (2) different dates otherwise his
employment would be terminated.

Brenda Arends further advised that if the Plaintiff did not sign the Letter within two (2)
days, his employment would be terminated. On the same phone call, the Partner
Deborshi Dutt told the Plaintiff “we are watching you” and “there will be consequences
to such actions”.

Plaintiff did not sign the letter and, instead, produced multiple witnesses to confirm that
he was sober at the other event and of his underlying medical condition.

Defendant continued to single out, discriminate against and harass the Plaintiff

throughout 2018. Upon information and belief, the Defendant carried out an ongoing

9 of 16

51144/2019
02/01/2019
   

FILED: NEW
NYSCEF DOC. NO. 1

34.

35.

36.

37.

 

scheme to intimidate, harass and force the Plaintiff out of the company because
Defendant knew it would be illegal to terminate the Plaintiff based upon his medical
condition and temporary disability which occurred when his allergies were triggered.
Upon information and belief, Defendant did not want to continue to employ Plaintiff
due to his life-threatening allergies but, instead, sought to retaliate against the Defendant
for defending himself with proof of his medical condition.

On or about March 6, 2018, Sachin Shirwalkar, Manager, Deloitte Consulting,
Plaintiff's supervisor on the 21% Century Fox project, released him from the project two
weeks after starting, claiming that he found a subject matter expert for the role who was
more qualified than Plaintiff. It later turned out the purported subject matter expert was,
in fact, a fresh college graduate with close to 1.5 years of experience.

In another instance, on or about May 30" 2018, Kartik Nagaraja, Sr. Manager, Deloitte
Consulting, told the Plaintiff that as an Indian national post termination, the Plaintiff
would have less than two months to find another job or leave the country, thus
intimidating and threatening the Plaintiff with both termination and deportation.

In or about June 8" 2018, Plaintiff's Counselor, Sai Hampankatta, Sr. Manager, Deloitte
Consulting, confessed to the Plaintiff that he was being given a poor rating per an email
she received from the HR. The email specified that the Plaintiff's rating would not
change regardless of his work or the positive opinions of other supervisors. Upon
information and belief, Plaintiff was singled out as against similarly situated employees -
who did not suffer from life-threatening allergies and given a permanently poor rating

due to his medical condition.

On or about early July 2018, project supervisors Anand Sairam, Sr. Manager, Deloitte

10

10 of 16

page 12 of 2kpex no. 151144/2019
RECEIVED NYSCEF: 02/01/2019
 

NYSCEF boc, NO. 1

38.

39.

40.

RECEIVED NYSCEF:

Consulting, and Tushar Sangale, Manager, Deloitte Advisory, were trying to release
the Plaintiff from the Bausch Health project. When the Plaintiff confronted the
Manager, Tushar, he confessed to the Plaintiff that the Sr. Manager, Anand, asked
Tushar to release the Plaintiff from the project, saying “lets release him”. However,
given his good work, Manager Tushar stepped forward to save the Plaintiff's from
getting released from the project. The Defendant later won ~$1.2 Million project deal
from Bausch Health based on Plaintiff's and his team’s work.

On or about August 30", 2018, Brian Zhong, Sr. Manager, Deloitte Consulting, in spite
of the Plaintiff's fantastic project work which secured great appreciation from the client,
acted with hostility towards Plaintiff, falsely claiming that he observed ‘gaps and empty
spaces’ on the Plaintiffs near perfect work and that the Plaintiffs performance
deteriorated when he heard he was not getting any bonus for his last year’s work. Five
weeks after joining the Ball Corporation project, Brian Zhong released the Plaintiff from
the project, admitting to the Plaintiff that he was getting pressure from the Partner and

HR to release the Plaintiff from the project.

In September and October 2018, the Plaintiffs submitted his profile for various client
projects on the internal job portal, but his Resource Manager (RM) kept closing his
project role submissions requests citing - ‘Position Closed, Not selected’. Upon
information and belief, Plaintiff was singled out and treated differently than similarly
situated employees who did not suffer from life threatening allergies. Upon information
and belief, the project role submission requests submitted by other similarly situated
employees who did not suffer from allergies were not immediately closed.

Defendants ultimately terminated the Plaintiff's employment over email on November

11

11 of 16

ite Sp age 13 of @&pex No. 151144/2019

02/01/2019
 

FILED: NEW
NYSCEF DOC. NO.

4].

42.

43.

44,

45.

ge 14 of 2&pex no. 151144/2019
RECEIVED NYSCEF: 02/01/2019

5t 2018 while the Plaintiff was on a sick leave with his three-week paid time leave
starting the next day.

After termination, Defendants continued to harass the Plaintiff by intentionally
revoking his access to Deloitte’s transition website where the Plaintiff could apply for
jobs at other firms. Upon information and belief, he was treated differently than
similarly situated former employees who did not suffer from life threatening allergies.
Upon information and belief, Defendants also made sure the Plaintiff could not secure
alternate employment by coordinating with and conferring with the Human Resource
departments of prestigious firms like Google, D.E. Shaw and IBM to prevent Plaintiff
from securing alternate visa-sponsored employment.

The harassment and discrimination perpetuated by Defendant has caused the Plaintiff

not only monetary damages but also emotion distress, pain and suffering.

AS AND FOR A FIRST CAUSE OF ACTION
HARASSMENT, DISCRIMINATION, HOSTILE WORK

ENVIRONMENT, WRONGFUL TERMINATION UNDER NYCHRL

Plaintiff incorporates and re-alleges by reference the allegations of paragraphs | to 43
as if fully set forth herein.

Defendant discriminated against Plaintiff by subjecting him to a discriminatory, hostile
and intimidating work environment that resulted in an adverse employment action, in
violation of the NYC Admin. Code §8-107. Upon information and belief, Defendant
singled-out the Plaintiff and treated him differently from similarly situated employees

who do not suffer from life-threatening allergies or disabilities, by harassing the Plaintiff

and by maintaining a pervasive atmosphere perpetuating discrimination and a hostile

12

12 of 16
46.

47.

48.

49.

50.

Case 1:19-cv-10578 Document 1-1 Filed 11/14/19 P
(PILED: NEW YORK COUNTY CLERK 02/01/2019 01:36 PM) age 15 of #éex no, 151144/2019

NYSCEF DOC. NO.

RECEIVED NYSCEF: 02/01/2019

work environment before terminating Plaintiffs employment.

As aresult of the Defendant’s conduct, Plaintiff has suffered monetary damages, pain
and suffering and emotional distress. As such, Plaintiff seeks damages, including
attorneys’ fees, on the First Cause of Action in an amount to be determined at trial, but

in no event less than $1,000,000.00.

AS FOR A SECOND CAUSE OF ACTION
RETALIATION UNDER NYCHRL

Plaintiff incorporates and re-alleges by reference the allegations contained in
paragraphs 1-46 as if fully set forth herein.
Under the NYCHRL it is unlawful discriminatory practice for an employer to retaliate
or discriminate in any manner on the basis of an employee’s complaints about
unlawful discrimination or a hostile work environment. A prima facie case of
retaliation under the NYCHRL is demonstrated when a party participated in a
protected activity, the defendants knew about his participation, the defendants took an
employment action that disadvantaged the plaintiff and there is a causal connection
between the protected activity and the negative employment action.
In this case, Plaintiff advised his supervisors and Human Resources that he suffered
from life-threatening allergies and a temporary disability in the event the allergies were
triggered. Once Defendant became aware of Plaintiff's medical condition, Defendant
harassed and retaliated against the Plaintiff by harassing the Plaintiff and terminating
Plaintiff's employment despite Plaintiffs excellent work performance.

Defendant’s actions constitute unlawful retaliation for which the Plaintiff has suffered

13

13 of 16
FILED: NEW YORK COUN’
NYSCEFP poc. NO. 1

 
 

Page 16 of 2tEx wo. 151144/2019
RECEIVED NYSCEF: 02/01/2019

 

damages.

51.  Assuch, Plaintiff seeks damages on the Second Cause of Action including back pay,
front pay, compensatory damages, punitive damages, pain and suffering, and
attorney’s fee in an amount to be determined at trial, but in no event less than
$1,000,000.00.

AS FOR A THIRD CAUSE OF ACTION
VIOLATIONS OF NYS HUMAN RIGHTS LAW

52.  Plaintiffre-alleges and incorporates by reference the allegations contained in paragraphs
1 through 51 of the Complaint as if the fully set forth herein.

53. Defendant intentionally and/or negligently discriminated against the Plaintiff in
violation of the NYSHRL by singling out the Plaintiff and treating him differently from
similarly situated employees who do not suffer from life-threatening allergies, by
harassing the Plaintiff and by maintaining a pervasive atmosphere perpetuating
discrimination and a hostile work environment.

54. Defendant. discriminated against the Plaintiff because his medical condition and
disability.

55. As a result of the Defendant’s violations of the NYSHRL, Plaintiff has lost pay and
benefits and suffered substantial emotional distress, and pain and suffering. As such,
Plaintiff seeks damages on the Third Cause of Action in an amount to be determined at

trial, but in no event less than $1,000,000.00.

AS FOR A FOURTH CAUSE OF ACTION
INTENTIONAL AND NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

56. The Plaintiff repeats and re-alleges all allegations contained in paragraphs | through 55

14

14 of 16
mage 17 of 28pEx No. 151144/2019
RECEIVED NYSCEF: 02/01/2019

FILED: NEW
NYSCEF DOC. NO. 1

 

as if fully set forth herein.
57. Defendant engaged in, instigated, and directed a course of extreme and outrageous

conduct with the intention of causing, or with reckless disregard of the probability of

causing, emotional distress to Plaintiff.

58. Asa proximate result of the Defendant’s action, Plaintiff suffered severe or extreme
emotional distress. As such, Plaintiff seeks damages on the Fourth Cause of Action in

an amount to be determined at trial, but in no event less than $1,000,000.00.

WHEREFORE, the Plaintiff demands judgment against Defendant in the amount set forth
by a jury and for relief requested herein, back pay with prejudgment interest and all the fringe
benefits to which he is entitled; pain and suffering, front pay and benefits; actual and punitive
damages, and costs incurred because of the Defendant’s unlawful behavior; including costs,
disbursements, and attorney’s fees to the extent permitted by law, and for such and other further
relief that this Court deems just, proper and equitable.

Dated: New York, New York
January 31, 2019

Yours, etc.,

VANDAMME LAW FIRM, P.C.
. [s/ Hendrick Vandamme

Hendrick Vandamme, Esq.

46 Trinity Place, 3rd Floor

New York, New York 10006

Tel: 212-641-0613/212-851-6916

15

15.0f 16
 
 
 

NYSCEF DOC. NO. 1

 

NEW

VERIFICATION

Hendrick Vandamme, an attorney for the plaintiff and duly admitted to practice in the
Courts of the State of New York, affirms the following statements to be true under the penalties

of perjury, pursuant to CPLR 2016:

I have read the complaint and know the contents to be true except to the matters stated to
be alleged on information and belief, and as to those matters, I believe them to be true.

The source for this information and the ground for my belief are derived from the file
maintained in the normal course of business by the attorneys for the plaintiff.

Since my firm maintains an office in New York County and the plaintiff resides in Suffolk
County, the complaint was affirmed by me.

Dated: New York, New York

January 31, 2019
/s/ Hendrick Vandamme

Hendrick Vandamme, Esq.

16

16 of 16

ge 18 of 2apEx No. 151144/2019
RECEIVED NYSCEF: 02/01/2019
 

 

(FILED: NEW TORK - GGuN J mage 19 of ZHDEX NO. 151144/2019
NYSCEF LOC. NO. 2 Co RECELVED NYSCEF: 02/04/2019

VERIFICATION

Hendrick Vandamme, an attorney for the plaintiff and duly admitted to practice in the
Courts of the State of New York, affirms the following statements to be true under the penalties
of perjury, pursuant to CPLR 2016:

I have read the complaint and know the contents to be true except to the matters stated to
be alleged on information and belief, and as to those matters, I believe them to be true.

The source for this information and the ground for my belief are derived from the file
maintained in the normal course of business by the attorneys for the plaintiff.

Since my firm maintains an office in New York County and the plaintiff resides outside of
New York County, the complaint was affirmed by me.

Dated: New York, New York

February 4, 2019
/s/ Hendrick Vandamme

Hendrick Vandamme, Esq.

1 of 1
Case 1:19-cv-10578 Document 1-1 Filed 11/14/19 Page 20 of 22
MAL
WOON
adoo 14

14
a
7

0

4

“

a
a

OV

OSI

Case 1:19-cv-10578 Documenti-1 Filed 1 UTA SUTRA At fT
7OS
ZSLMOP

ir.

Sw eee
aE Sas)

oa ae

 

b2ZL MHOA ANAN MAN -LY
SvZrz6rZlZ cH
BUUOAA ‘EPS OYUL = -OL

oe eat ee eer SSN ZLLOL‘AN WHOA MAN
LZ8SeLlécezesooesserizs =:

Sinead Lae oie W2Vid Ha TISEOOH 08

lun ayo ATI ONILINSNOS ALLIOTAG

1ZpOS0Z06 102

ANVETY" SLVLS JO Ld3d wows

 

enc
LZ 8S6L 6E6Z 6S00 6968 vice

MN

IW GalsiLWad Sdsn

pojsenbey seajeg Wwinjey

LO00-1€zzt AN ‘Aueqiy
enueay uoyburysen 66
BZe|q BdAWWOD 3UuO

BULVLS AO LNSAWLYVdSG

(60/01 ‘Aeu) OL SOC
 

 

 

Seen eeeaiiemmenieeneen teens tania iene

—— ee . oo ee ete

i °] oa
i‘. — —— oe _ - a 4 a pe any ee =
ee Fe a ct ee ee nee ese cn Preteens: ary enti
we oon F ] ice sell eee = ie has

ailieens leila tea

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

= * . oarety " “4 Pein a alae ees é 7 s

 

 

 

 

 

 
